 

 

EXHIBIT 10(iii)(a.4)

 

November 24, 2009

Exxon Mobil Corporation

Standard Provisions  for  Restricted  Stock  Unit  Agreements  -  Settlement 
in  Cash 

 

1.       Effective Date and Credit of Restricted Stock Units.  If Grantee
accepts the award on or before March 9, 2010, this Agreement will become
effective the date the Corporation receives the award acceptance.  After this
Agreement  becomes effective, the Corporation will credit to Grantee the number
of restricted  stock units specified in the award package.  Subject to the terms
and conditions of this Agreement,  each restricted stock unit ("unit") will
entitle Grantee to receive in settlement of the unit an amount in cash equal to
the fair market value of one share of the Corporation's common stock as
described in section 9. 

 

2.       Conditions.  If credited, the units will be  subject to the provisions
of this Agreement, and to such regulations and requirements  as the
administrative authority of the Program may establish from time to time. The
units will be credited to Grantee only on the condition that Grantee accepts
such provisions, regulations, and requirements. 

 

3.       Restrictions and Risk of Forfeiture.  During the applicable restricted
periods  specified in section 4 of this Agreement, 

(a) the units under restriction may not be sold, assigned, transferred, pledged,
or otherwise disposed of or encumbered, and any attempt to do so will be null
and void; and

(b) the units under restriction may be forfeited as provided in section 6.

 

4.       Restricted Periods.  The restricted  periods will commence  when the
units are credited to Grantee and, unless the units have been forfeited  earlier
under section 6, will expire as follows, whether or not Grantee is still an
employee:  

(a) with  respect to 50% of the units, on November 24,  2012; and

(b) with  respect to the remaining units, on November  24, 2016, except that

(c) the restricted periods will automatically expire with respect to all units
on the death of Grantee.

 

5.       No Obligation to Credit Units.  The Corporation will have no obligation
to credit any units and will have no other obligation to Grantee with respect 
to  the  subject  matter  of  this Agreement if Grantee fails to accept the
award on or before March 9, 2010.  In addition, whether or not Grantee  has
accepted the award, the Corporation  will have no obligation to credit any units
and will have no other obligation to Grantee  with respect to the subject matter
of this Agreement if, before the units are credited: 

(a) Grantee terminates (other than by death) before  standard  retirement time
within the meaning of the Program, except to the extent the administrative
authority of the Program determines Grantee may receive units under this
Agreement; or

(b) Grantee is determined to have engaged in detrimental activity within the
meaning of the Program. 

 

6.       Forfeiture  of  Units  After  Crediting.  Until the applicable
restricted period specified in section 4 has expired, the units under
restriction will be forfeited or subject to forfeiture in the following
circumstances: 

 

Termination

If Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, all units for which the applicable
restricted  periods have not expired will be automatically forfeited as of the
date of termination, except to the extent the administrative authority
determines Grantee may retain units issued under this Agreement. 

 

Detrimental activity

If Grantee is determined to have engaged in detrimental  activity within the
meaning of the Program, either before  or after termination, all units for which
the applicable  restricted periods have not expired will be automatically
forfeited as of the date of such determination. 

 

Attempted transfer 

The units are  subject to forfeiture in the discretion  of the administrative
authority if Grantee attempts to sell, assign, transfer, pledge, or otherwise
dispose  of or encumber  them during the applicable  restricted periods. 

1

 

--------------------------------------------------------------------------------

 

 

 

7.       Taxes.  Notwithstanding the restrictions on transfer that otherwise
apply, the Corporation in its sole discretion may withhold units, or cash
otherwise payable  in settlement of  units, either at the time of crediting, at
the time of settlement, or at any other time in order to satisfy any required 
withholding,  social security, and similar taxes or contributions (collectively,
"required taxes").  If the Corporation does not withhold units or cash to
satisfy required taxes, in the alternative the Corporation may require Grantee
to deposit with the Corporation  cash in an amount determined by the Corporation
to be necessary to satisfy required taxes. Notwithstanding any other provision
of this Agreement, the Corporation will be under no obligation to credit units
or  to pay cash to Grantee in settlement of  any units if Grantee fails timely
to deposit such amount with the Corporation.   The Corporation in its  sole
discretion may also withhold any required taxes from dividend  equivalents
payable on the units.

 

8.       Form of Units; No Shareholder Status.  The units will be represented by
book-entry credits in records maintained by or on behalf of the Corporation.
Units  will be unfunded,  unsecured promises by the Corporation to pay cash in
the future upon the terms and subject to the conditions of this Agreement. 
Grantee will not be a shareholder of the Corporation with  respect  to  units. 

 

9.       Settlement  of  Units. If and when the applicable  restricted period
expires with respect to any units, the Corporation  will pay to or for the
account of Grantee promptly after such expiration an amount in cash equal to the
fair market value on the expiration date of one share per unit, net of required
taxes in accordance with section 7. Fair market value of shares will be
determined and payments will be made in accordance  with the procedures of the
administrative  authority in effect at the time.

 

10.    Dividend Equivalents.  The Corporation will pay to Grantee cash  with
respect to each credited unit corresponding in amount, currency, and timing to
cash dividends that would  be  payable  with respect to a share of common stock
outstanding on each record  date that occurs during the  applicable restricted
period.  Alternatively, the administrative authority may determine to reinvest
such dividend equivalents in additional units which will be held subject to all
the terms and conditions otherwise applicable  to units under this Agreement. 

 

11.    Change in Capitalization.  If during the applicable restricted periods a
stock split, stock dividend, or other relevant change  in capitalization  of the
Corporation occurs, the administrative authority will make such adjustments in
the number of units credited to Grantee, or in the number  and type of
securities used in determining the cash settlement value of units or dividend
equivalent amounts, as the administrative authority may determine to be
appropriate. 

 

12.    Limits  on the Corporation's Obligations.  Notwithstanding anything else
contained  in this Agreement, under no circumstances will the Corporation be
required to credit any units or make  any payments  in settlement of units if
doing so would  violate any law or listing requirement that the administrative
authority determines to be applicable. 

 

13.    Receipt or Access to Program.  Grantee acknowledges receipt of or access
to the  full  text  of the Program. 

 

14.    Addresses for Communications.  To facilitate communications regarding
this Agreement, Grantee agrees to notify the Corporation promptly of changes in
current mailing and email addresses.  Communications to the Corporation in
connection with this Agreement should  be directed to the Incentive  Processing
Office, or to such other address as the Corporation  may designate by further
notice to Grantee. 

 

15.    Transfer of Personal Data.  The administration of the Program and this
Agreement involves the transfer of personal data about Grantee between and among
the Corporation, selected affiliates of the Corporation, and third-party service
providers such as  Morgan Stanley Smith Barney and Computershare (the
Corporation's transfer agent). This data includes Grantee's name, age, contact
information, work location, employment status, tax status, and related
information.  By accepting this award, Grantee authorizes the transfer of this
data.

 

16.    No Employment Contract or Entitlement to Other or Future Awards.  This
Agreement, the Corporation's incentive programs, and Grantee's  selection for
incentive awards do not imply or form a part of any contract or assurance of
employment, and they do not in any way limit or restrict the ability of
Grantee's employer  to terminate  Grantee's employment.  Grantee acknowledges
that the Corporation maintains  and administers its incentive programs entirely
in its discretion and that Grantee is not entitled to any other or future
incentive  awards of any kind in addition to those that have already been
granted. 

2

 

--------------------------------------------------------------------------------

 

 

 

17.    Governing Law  and Consent to Jurisdiction.  This Agreement and the
Program are governed by the laws of the State of New York  without regard to any
conflict of law rules.  Any dispute arising out of or relating to this
Agreement  or the Program may be resolved in any state or federal  court
located  within  Dallas County, Texas, U.S.A. Grantee accepts that venue and
submits to the personal jurisdiction of any such court.  Similarly, the
Corporation accepts such venue and submits to such  jurisdiction. 

 

18.    Entire Agreement.  This Agreement constitutes the entire understanding 
between Grantee and the Corporation  with respect to the subject matter of this
Agreement.

 

3

 

--------------------------------------------------------------------------------

 